DECISION
The matter is before the court on the agreement of the parties and Plaintiff's failure to respond to the court's Journal Entry, filed January 15, 2010.
On December 18, 2009, Defendant's (Washington County Assessor) representatives, Corey A. Henkelman and Vickie L. Ellinwood, wrote to the court stating that the parties agree that the real market value of Plaintiff's personal property identified as Account P2123080 is as follows:

  Tax Year               Real Market Value
  2003-04                  $68,694
  2004-05                  $61,907
  2005-06                  $72,342
  2006-07                  $74,631
  2007-08                  $68,506

Defendant's representatives wrote that Plaintiff's representative would write to the court requesting a waiver of penalties assessed on Plaintiff's failure to file personal property tax returns. As of this date, Plaintiff's representative has not written to the court.
In its Journal Entry, filed January 15, 2010, the court stated that if Plaintiff did not notify the court in writing of its intention regarding his appeal within 14 days of the date of the Journal *Page 2 
Entry, the court would issue a decision setting forth the agreed real market values and upholding the penalties assessed for failure to file personal property tax returns.
As of this date, Plaintiff has not responded to the court's Journal Entry. Now, therefore,
IT IS THE DECISION OF THIS COURT that the real market value of Plaintiff's personal property identified as Account P2123080 is as follows:
  Tax Year                Real Market Value
  2003-04                   $68,694
  2004-05                   $61,907
  2005-06                   $72,342
  2006-07                   $74,631
  2007-08                   $68,506

IT IS FURTHER DECIDED that Defendant (Washington County Assessor) shall correct the assessment and tax rolls to reflect the above value. Any penalties will be assessed in accordance with applicable statutes.
Dated this ___ day of February 2010.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onFebruary 8, 2010. The Court filed and entered this document on February8, 2010. *Page 1